Citation Nr: 1440528	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified at a June 2014 videoconference hearing before the undersigned; a transcript of the hearing is located in the claimant's Virtual VA paperless claims file. 

In June 2014, the Veteran claims entitlement to service connection for bilateral hearing loss, tinnitus, an eye condition, a stomach condition, bilateral pes planus, and motion sickness.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the claimed disorders are due to in-service herbicide  exposure.  Specifically, the Veteran alleges that while stationed at Don Muang Royal Thai Air Base he was twice sent on temporary duty assignments to the Republic of Vietnam.  As such, further efforts must be made to search unit and payroll records for evidence corroborating the Veteran's account of temporary duty in Vietnam.  Although some such efforts have been made, the AOJ has yet to search for the entire period of time when the Veteran was stationed in Thailand, specifically February through July 1970.  Additionally, the record indicates that the Veteran may be in receipt of Social Security disability benefits; any relevant records related to such benefits must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any relevant, outstanding treatment records with the claims file, to include any outstanding records of VA treatment for the claimed disorders.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center and request a complete copy of the appellant's entire service personnel record.  While the Veteran's AF Form 7 is of record, no other personnel record is currently available for the Board's consideration.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
3.  The RO must contact the Air Force Historical Studies Office and request that they provide a copy of all unit histories prepared by the 631st Combat Support Group for the period between February 1970 and June 1970 to ascertain whether members of the 631st would perform temporary duty in the Republic of Vietnam, to include duty at Tan Son Nhut Airbase.  Further, the RO must separately submit appropriate request(s), such as through the Defense Personnel Records Information Retrieval System, for review of all other unit records for any evidence of temporary duty assignments to Vietnam between February and July 1970.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  If the foregoing development fails to verify the appellant's claim of service in the Republic of Vietnam then, the RO should then contact the Defense Finance and Accounting Service and request that they review the Veteran's payroll record to determine whether he was awarded hostile fire pay for any service between February and July 1970, and if so, whether the appellant's receipt of such pay is evidence of service in the Republic of Vietnam.  Document all requests and responses in the claims file.  If the Veteran's payroll records cannot be located, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain them would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  Obtain any relevant Social Security disability records and associate them with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

6.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


